Citation Nr: 0834546	
Decision Date: 10/07/08    Archive Date: 10/16/08

DOCKET NO.  98-07 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Entitlement to an increased rating for residuals of a 
fracture of the right wrist with involvement of the 
metacarpophalangeal region of the right thumb, currently 
evaluated as 10 percent disabling.

2. Entitlement to service connection for respiratory 
symptoms, to include as a result of an undiagnosed illness.

3. Entitlement to service connection for chronic fatigue, to 
include as a result of an undiagnosed illness.

(The issues of entitlement to an initial disability rating 
greater than 10 percent for the service-connected bilateral 
pes planus with plantar fasciitis and entitlement to service 
connection for a low back disability; a chronic headache 
disability; rheumatoid arthritis, to include as a result of 
an undiagnosed illness; and acral hyperhidrosis, to include 
as a result of an undiagnosed illness, will be the result of 
a separate decision.)


REPRESENTATION

Appellant represented by:	Michael E. Wildhaber, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran served on active military duty from March 1985 to 
July 1991.  During that time, and specifically from December 
1990 to May 1991, the veteran served in Southwest Asia.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Nashville, Tennessee.  In pertinent part of that decision, 
the RO denied service connection for post-traumatic stress 
disorder (PTSD); chronic fatigue, to include as a result of 
an undiagnosed illness; and respiratory symptoms, to include 
as a result of an undiagnosed illness.  In addition, the RO 
denied a compensable rating for the service-connected 
residuals of a right wrist fracture.  

Following receipt of notice of the March 1997 decision, the 
veteran perfected a timely appeal with respect to these 
increased rating and service connection claims. In pertinent 
part in March 1999, the Board denied a compensable rating for 
the service-connected residuals of a right wrist fracture and 
service connection for a psychiatric disorder to include PTSD 
and for respiratory symptoms, to include as a

result of an undiagnosed illness.  In addition, the Board 
remanded the issue of entitlement to service connection for 
chronic fatigue, to include as a result of an undiagnosed 
illness, for further evidentiary development.

The veteran appealed these denials to the United States Court 
of Appeals for Veterans Claims (Court).  In August 2000, the 
Court granted a Joint Motion and, in so doing, vacated and 
remanded that part of the Board's March 1999 decision that 
had denied a compensable rating for the service-connected 
residuals of a right wrist fracture and service connection 
for a psychiatric disorder to include PTSD and for 
respiratory symptoms, to include as a result of an 
undiagnosed illness.

In May 2001, the Board remanded these claims to the RO in 
Atlanta, Georgia for further evidentiary development.  By a 
February 2005 rating action, the Atlanta RO characterized the 
veteran's service-connected right wrist disability as 
residuals of a right wrist fracture with involvement of the 
metacarpophalangeal region of the right thumb and awarded a 
compensable evaluation of 10%, effective from December 2004, 
for this disorder.

By a March 2007 rating action, the RO in Montgomery, Alabama 
granted service connection for dysthymia and a major 
depressive disorder (30% from April 1995 and 70% from 
February 2001).  By a February 2008 rating action, the RO 
granted service connection for PTSD and alcohol abuse; 
characterized the veteran's service-connected psychiatric 
disability as dysthymia, a major depressive disorder, PTSD, 
and alcohol abuse; and continued the previously-assigned 
evaluations for this service-connected disorder.  As these 
determinations represent a complete grant of the benefits 
sought by the veteran on appeal (with regard to his 
psychiatric disability) and as he has not expressed 
disagreement with the ratings or effective dates assigned to 
this service-connected psychiatric disorder, the Board finds 
that no additional claim pertinent to this disability is in 
appellate status at this time.

Following completion of the development requested in the 
March 1999 Remand pertinent to the veteran's chronic fatigue 
claim and in the May 2001 Remand relevant to his respiratory 
symptoms claim, as well as a continued denial of these

issues, the RO, in April 2008, returned his claims folder to 
the Board for further appellate review.  In a June 2008 
decision, the Board dismissed the issue of entitlement to an 
increased rating for residuals of a fracture of the right 
wrist with involvement of the metacarpophalangeal region of 
the right thumb, and denied service connection claims for 
respiratory symptoms and chronic fatigue.

As will be discussed herein, the Board is vacating its June 
2008 decision and remanding the claims on appeal to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the veteran if further action is required.  


ORDER TO VACATE

The Board may vacate an appellate decision at any time upon 
request of the appellant or his or her representative or on 
the Board's own motion, when an appellant has been denied due 
process of law or when benefits were allowed based on false 
or fraudulent evidence.   38 U.S.C.A. § 7104(a) (West 2002); 
38 C.F.R. § 20.904 (2007).  

In the present case, in August 2008, the veteran's 
representative filed a motion to reconsider or to vacate the 
Board's June 2008 withdrawal and denial of his claims.  In so 
doing, the veteran's representative asserts that the veteran 
had not been afforded due process.  He contends (and the 
record shows) that the RO failed to acknowledge his April 
2008 correspondence requesting additional time to respond to 
the February 2008 Supplemental Statement of the Case (SSOC) 
as they had just received copies of VA examination reports 
two days prior.  

Accordingly, the June 4, 2008 Board decision dismissing the 
issue of entitlement to an increased rating for residuals of 
a fracture of the right wrist with involvement of the 
metacarpophalangeal region of the right thumb, and denied 
service connection claims for respiratory symptoms and 
chronic fatigue is vacated.  


REMAND

An extension of the sixty-day period for responding to an 
SSOC when such a response is required may be granted for good 
cause.  A request for such an extension must be made in 
writing and must be made prior to expiration of the time 
limit for filing the response to the SSOC.  See 38 C.F.R. § 
20.303 (2007).  

In this case, the RO issued an SSOC on February 5, 2008 and 
in an April 4, 2008 letter, the veteran's representative 
requested an extension of the sixty-day period to respond to 
the SSOC.  The representative indicated that he had just 
received additional evidence (two VA examination reports) and 
needed additional time to respond to the SSOC.  The Board 
finds that good cause has been shown for an extension of 
sixty days to respond to the February 5, 2008 SSOC.    

Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC should send the veteran and 
his representative a letter notifying 
them that they have sixty days from 
that letter to respond to the February 
2008 SSOC. 

2.	The RO/AMC should readjudicate the 
claim.  All applicable laws and 
regulations should be considered. If 
the benefit sought on appeal remains 
denied, the appellant and his 
representative should be provided with 
a SSOC.  An appropriate period of time 
should be allowed for response.  
Thereafter, return the case to the 
Board, if in order.  





The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




